DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the calling party" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 9, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bonner, US Patent Number 7,929,955 (hereinafter Bonner).
Regarding claims 1, 6, 9, and 11, Bonner discloses a method for identifying a calling party to a called party, wherein the calling party and the called party are connected by one or more communication networks [figs. 7, 11, 12], the method comprising: receiving, from a user of a mobile communication device, via a mobile application operated by the user on the mobile communication device, a plurality of caller line identifiers (CLI), wherein the mobile communication device is a calling device [col. 9: lines 19-21]; receiving, from the user of the mobile communication device, via the mobile application operated by the user on the mobile communication device, at least one rule for selecting a caller line identifier from the plurality of caller line identifiers [col. 9: lines 21-24]; and uploading the at least one rule to at least one server in any communication network of the one or more communication networks connecting the calling party to the called party [col. 9: lines 25-28]; wherein the rule is used to select a caller line identifier from the plurality of caller line identifiers according to at least one of: at least one characteristic associated with the called party using a communication device being a called device; at least one characteristic associated with the calling party using the calling device; at least one characteristic associated with any of the 
Regarding claims 2, 7, and 12, Bonner discloses wherein the mobile application operated by the user on the mobile communication device uploads to the server in the communication network the rule for selecting a caller line identifier from the plurality of caller line identifiers according to one or more of the characteristics, and wherein the selection comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying any communication network serving at least one of the calling party to the called party [col. 9: lines 19-24].
Regarding claims 4 and 14, Bonner discloses wherein the mobile application enables the user of the mobile communication device to set the at least one rule for enabling the server in the communication network to select a caller line identifier from the plurality of caller line identifiers according to the at least one characteristic, and wherein the at least one characteristic comprises at least one of: a characteristic of at least one of the calling device and the called device; a geographic location of at least one of the called party and the calling party; a country code of at least one of the calling party and the called party; an area code of at least one of the calling party and the called party; and a prefix code identifying any communication network serving at least one of the calling party and the called party [col. 9: lines 19-24].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner.
Regarding claims 3, 5, 8, 10, 13, and 15, Bonner does not specifically disclose wherein the mobile application operated by the user on the mobile communication device uploads to the server in the communication network the rule for selecting a caller line identifier from the plurality of caller line identifiers according to the information obtained from the source being external to the communication device used by the calling party, the communication device used by the called party, and the communication network enabling the communication between the calling party or the called party, and wherein the information comprises at least one of: mutual interest of the calling party and the called party, and a social connection between the calling party and the called party.  However, the Examiner takes Official Notice that it is well known in the art to use mutual interests and social connections to determine caller line identifiers.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Bonner to include this teaching to further determine an appropriate caller line identifier.

Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.  Applicant argues that Bonner does not teach uploading the at least one rule to at least one server wherein the rule is used to select a caller line identifier from a plurality of caller line identifiers.  However, the Examiner has cited new portions of the Bonner reference that more clearly outline these limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
March 14, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644